Title: Aaron Burr v. James CheethamStatement re Election of 1800, 18 August 1805
From: Magee, George
To: 


                  
                     
                        6 Mch—18 Aug 1805
                     
                  
                  Supr Court 
                  Aaron Burr
                   vs
                  James Cheetham
                  City of New York for George Magee, being duly sworn saith that he secured the Commission 
                     arrived from the hand of John Caldwell one of the Commissioners & that it has not been opened or altered since—but for the deponent 
                     saith we Sir on the 6. Apl—1805—before me B. Livingston
                  
                  
                     Geo Magie 
                     
                     
                     
                     
                  
                  
                  
                     The People of the State of New York by the Grace of God Free and Independent, To William McCreery, John Caldwell and Thomas McElderry Esquires of the State of Maryland Greeting. Whereas it appears to our Justices of our Supreme Court of Judicature for our said State that Robert Goodloe Harper and Samuel Smith Esquires of Baltimore in the State of Maryland are material Witnesses in a certain cause now depending in our said Court. Between James Cheetham defendant, and Aaron Burr plaintiff, and that the personal attendance of the said Witnesses cannot be procured at the Trial of this cause. We in confidence of your prudence and fidelity Have appointed you and by these presents do appoint you or any Two of you Commissioners to examine the said Witnesses. And therefore we authorise and empower you or any Two of you that at certain days and places to be appointed by you for that purpose diligently to examine the said Witnesses and each of them apart on the Interrogatories annexed to this Commission on their respective Corporal Oaths first taken before you or any Two of you, and cause the examination of each Witness to be reduced to writing, and signed by the same Witness and by yourselves or any Two of you, and return the same annexed to this Commission unto our said Supreme Court with all convenient speed, closed up under the Seals of you or any Two of you the said Commissioners. Witness James Kent Esquire Chief Justice of our said Supreme Court at the City of Albany the Eighteenth day of August in the Twenty ninth year of our Independence.
                  
                  
                     Fairlie 
                     
                     Miller & Van Wyck 
                     
                     Attys
                  
                  
                     [Recd.] 
                        [9] April 1805 by the hand and on the oath of George Magee [it] appears by his [affidavit] 
                        
                     
                  
                  
                     B Lawngold 
                     
                  
                  
               